Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 	by RYU et al. US2019/0069425 (interpretation 1).

	Per claim 1 RYU et al. teaches a display device (10) comprising: a display panel (100, see fig.2); a back cover (200) disposed on a rear surface of the display panel (see fig.2-3) and including a plurality of layers (see fig.7; [0072]); and a finishing portion (200c2; [0086]-[0088], “treated surface”) surrounding at least a part of an outer side 
	Examiner note: interpretation 1 requires the first layer to be the bottom layer.
	Per claim 2 RYU et al. teaches the display device according to claim 1, further comprising a panel adhesive layer (350) disposed between the display panel and the back cover (see fig.7).  
	Per claim 3 RYU et al. teaches the display device according to claim 2, wherein the panel adhesive layer (350) is disposed to attach an entire surface between the display panel and the back cover (see fig.4; [0056], “the entire edge surface of 100”).

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 	by 	RYU et al. US2019/0069425 (interpretation 2).

 	Per claim 1 RYU et al. teaches a display device (10) comprising: a display panel (100, see fig.2); a back cover (200) disposed on a rear surface of the display panel (see fig.2-3) and including a plurality of layers (see fig.7; [0072]); and a finishing portion (200c2; [0086]-[0088], “treated surface”) surrounding at least a part of an outer side surface of the display panel and an outer side surface of the back cover (see fig.7, “200c2 surrounds the display 100 on the left and right side”), wherein the back cover comprises: a first layer (201) positioned on the rear surface of the display panel (see 
	Examiner note: interpretation 2 requires the first layer to be the top layer

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU 	et al. US2019/0069425 (interpretation 1) in view of Lee et al. KR 101472340 	using English NPL as translation.

	Per claim 5 RYU et al. teaches the display device according to claim 1,

	Lee however discloses wherein the first layer (132, see fig.4, “top portion of 132”) and the second layer (132, see fig.4, “bottom portion of 132”) are formed of a metallic material (page 3, line 30-35), and the core is formed of plastic (131, see fig.4; page 3, line 36-41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first and second layer of metal and make the core layer be made of plastic, because the first and second layer provides a stable support for the display device while ensuring effective heat dissipation, while the core ensures that the heat generated by the first and second layers are efficiently absorbed to prevent overheating of the components within the display device. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	RYU et al. US2019/0069425 (interpretation 1) in view of Yu et al. 	US2019/0132963.

	Per claim 6 RYU et al. teaches the display device according to claim 5, 
	RYU does not explicitly teach wherein the back cover further comprises core adhesive layers disposed between the first layer and the core, and between the second layer and the core, respectively.  
	Yu et al. however discloses wherein the back cover (120 & 330) further comprises core (331) adhesive layers ([0048], “the core has adhesiveness, therefore a top and bottom portion of the core would include adhesive components”) disposed 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to a core adhesive later disposed between a first layer and a second layer as disclosed by Yu et al. in the display device of RYU et al., because it ensures that the core, first layer and second layer are well secured to each other to create a stable, solid back cover.
	Per claim 7 RYU et al. teaches the display device according to claim 1, 
	RYU does not explicitly teach wherein the first layer is extended longer than the second layer or the core, to form a first extension portion, and wherein the first extension portion has a rear surface that accommodates a circuit unit.  
	Yu et al. however discloses wherein the first layer (121) is extended longer than the second layer (332) or the core, to form a first extension portion (see fig.4A), and wherein the first extension portion has a rear surface that accommodates a circuit unit (see fig.4A, “the interior portion of 121 is the rear surface that accommodates the circuit unit 311, 310, 320”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first layer accommodate the circuit as taught by Yu et al. in the display device of RYU et al., because it ensures a proper securing of the circuit elements.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	RYU et al. US2019/0069425 (interpretation 2) in view of Yu et al. 	US2019/0132963.

	Per claim 10 RYU et al. teaches the display device according to claim 1, 
	RYU et al. does not explicitly teach further comprising a circuit unit disposed in an area in which the first layer of the back cover or the first layer and the core of the back cover are at least partially removed, and wherein the circuit unit is disposed on the rear surface of the display panel, and the second layer covers the circuit unit.  
	Yu et al. however discloses a circuit unit (310) disposed in an area in which the first layer (332) of the back cover (120 & 130) or the first layer and the core of the back cover are at least partially removed (see fig.4A-4B), and wherein the circuit unit is disposed on the rear surface of the display panel ([0072], see fig.2F), and the second layer (121) covers the circuit unit (see fig.4A).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have  the first layer of the back cover be at least partially removed and have the second layer cover the circuit unit as taught by Yu et al. in the display device of RYU et al., because it ensures that the circuit unit is protected from external impact to the back cover.
 	Per claim 11 RYU et al. in view of YU et al. teaches the display device according to claim 10, wherein the second layer (203) is disposed to contact the circuit unit (172 and/or 174; [0053], see fig.4, “the back cover 200 is indirectly in contact with the circuit unit”).  

Allowable Subject matter

3.	Claims 4, 8-9 & 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because of the display device according to claim 2, further comprising a resin layer integrally attaching side surfaces of the display panel and the panel adhesive layer, a top surface of the first layer, and a top surface or a side surface of the finishing portion to one another.  
	Claim 8, includes allowable subject matter because of the display device according to claim 7, further comprising a cover shield engaged to cover the circuit unit disposed on the rear surface of the first extension portion of the back cover.  
	Claim 9 depends on claim 8 therefore allowable for the same reason. 
	Claim 12, includes allowable subject matter because of the display device according to claim 1, wherein the back cover comprises a mounting recess in which the second layer and the core are partially removed, and wherein a mounting portion provided on an installation surface is inserted into the mounting recess.  
	Claim 13, includes allowable subject matter because of the display device according to claim 1, wherein the finishing portion comprises: a finishing frame disposed on a side surface of an end portion of the back cover; and a coupling frame protruding inward from the finishing frame to be inserted into an engagement recess in which the core is partially removed in an end portion of the back cover.  
	Claims 14-15 depend on claim 13 therefore allowable for the same reason. 

Claims 16-20 are allowable
4.	Regarding Independent claim 16, patentability exists, at least in part, with the claimed combination of elements and features of: a display device comprising: a display panel; a back cover disposed on a rear surface of the display panel and including a plurality of layers; and a finishing portion surrounding at least a part of an outer side surface of the display panel and an outer side surface of the back cover, wherein the back cover comprises: a first layer disposed on the rear surface of the display panel; a second layer disposed apart from the first layer to oppose the first layer; and a core disposed between the first layer and the second layer, and wherein the finishing portion comprises: a finishing frame disposed on a side surface of an end portion of the back cover; and a coupling frame protruding inward from the finishing frame to be disposed in an engagement portion in which a part of the first layer or a part of the second layer is removed and a part of the core adjacent to the removed layer being one of the first layer and the second layer is removed, in an end portion of the back cover.  
	Claims 17-20 depend on claim 16 therefore allowable for the same reason. 
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

	Kim et al. US2017/0345874 discloses a display device and a back support for the display device.
	Jeon et al. US2015/0085471 discloses a display panel attached to a bottom chassis via an adhesive sheet. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835